ORDER

PER CURIAM:
AND NOW, this 15th day of March, 1999, a Rule having been issued upon Lawrence D. Greenberg on January 12, 1999, to show cause why an order denying reinstatement should not be entered, upon consideration of the responses filed, the request for oral argument is denied, the Rule is made absolute and the Petition for Reinstatement is hereby denied. Pursuant to Rule 218(e), Pa.R.D.E., petitioner is directed to pay the expenses incurred by the Board in the investigation and processing of the Petition for Reinstatement.
Justice NEWMAN did not participate in this matter.
Justice CAPPY dissents and would grant the Petition for Reinstatement.
Justice NIGRO dissents and would grant the request for oral argument.